MEMORANDUM OPINION
             Nos. 04-12-00169-CR, 04-12-00170-CR, 04-12-00171-CR, 04-12-00172-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

           Tamara SCOTCH; Pauline GONZALES; Isabel RANGEL Jr.; Eladio ROCHA,
                                      Appellees

                     From the 198th Judicial District Court, Kerr County, Texas
                          Trial Court Nos. B1276, B1277, B1278, B1279
                         The Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 20, 2012

DISMISSED

           The State of Texas has moved to dismiss its appeals numbered 04-12-00169-CR, 04-12-

00170-CR, 04-12-00171-CR, and 04-12-00172-CR pertaining to individual appellees Tamara

Scotch, Pauline Gonzales, Isabel Rangel Jr., and Eladio Rocha, respectively. The State’s motion

is granted; these appeals are dismissed.

                                                      PER CURIAM

DO NOT PUBLISH